[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              Aug. 13, 2009
                               No. 09-10377                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 03-20914-CR-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CARLTON DUNKLEY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 13, 2009)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Carlton Dunkley appeals his seventy-five month sentence for conspiring to
import into the United States 1000 kilograms or more of marijuana. Dunkley

argues that his sentence is substantively and procedurally unreasonable. He

contends that his sentence is substantively unreasonable because (1) it is greater

than necessary to comply with the statutory goals of § 3553(a); (2) his crime was

non-violent and he has no prior criminal record; (3) his sentence will be more

severe for him than for a similarly situated American citizen because he will not be

able to visit his family regularly; and (4) his sentence does not reflect the three

years he spent in a Jamaican prison awaiting extradition. Dunkley argues that his

sentence is procedurally unreasonable because the district court failed to articulate

the particular § 3553(a) factors used in fashioning his sentence. Our review of the

record and the parties’ briefs leads us to a contrary conclusion. Accordingly, we

AFFIRM.

                                 I. BACKGROUND

      In November 2003, a federal grand jury returned a two-count indictment

against Dunkley. See R1-3 at 1-3. In 2004, Dunkley was arrested in Jamaica, and,

in July 2008, he was extradited to the United States. Pursuant to a written plea

agreement, Dunkley pleaded guilty to Count One, which charged him with

conspiring to import 1000 kilograms or more of marijuana into the United States,

in violation of 21 U.S.C. § 952(a); all in violation of 21 U.S.C. §§ 963 and



                                            2
960(b)(1)(G). See R1-27. The parties stipulated that Dunkley’s offense involved

at least 1000 kilograms but less than 3000 kilograms of marijuana.1 See id. at 5.

      In preparing the Presentence Investigation Report (“PSI”), the probation

officer calculated a base offense level of 34 pursuant to U.S.S.G. § 2D1.1(a)(3),

(c)(3) (Nov. 2008). After a three-level reduction for acceptance of responsibility,

Dunkley’s total offense level was 31. In accordance with 21 U.S.C.

§ 960(b)(1)(G), Dunkley’s statutory minimum term of imprisonment was ten years.

Based on a total offense level of 31, and a criminal history category of I, Dunkley’s

guidelines imprisonment range was calculated at 120 to 135 months. See U.S.S.G.

Ch.5, Pt.A; U.S.S.G. § 5G1.1(c)(2).

      Dunkley filed a sentencing memorandum requesting a downward departure

from the guidelines sentence range pursuant to U.S.S.G. § 5K2.0(a)(2)(B) or, in the

alternative, a sentencing variance pursuant to 18 U.S.C. § 3553(a). See R1-29 at 1.

Dunkley argued that, because of his Jamaican citizenship, his term of

imprisonment would be more severe than a similarly situated American prisoner.

See id. at 2. Dunkley also requested that the district court credit him for the time

he served in Jamaican prison from his arrest in 2004 to his extradition in 2008. See

id. at 1-2. According to Dunkley, the conditions at the Jamaican prison where he



      1
          The PSI attributed 3,787.72 kilograms of marijuana to Dunkley.

                                                3
was held were worse than any comparable United States facility. See id. at 3-4.

Dunkley’s visitation rights were much more limited and the health conditions were

much worse than a comparable United States prison. Dunkley’s diet consisted of

“rotten cabbage and spoiled chicken back.” Id. at 3. In addition, during his

Jamaican incarceration, Dunkley was unable to attend his father’s funeral. See id.

at 3-4. Dunkley concluded that he deserved a downward departure or a sentencing

variance because his guidelines range did not reflect the prison conditions he

endured from 2004 to 2008.

      The government filed a response to Dunkley’s memorandum. See R1-30.

First, the government noted that the PSI attributed over 3000 kilograms of

marijuana to Dunkley whereas his plea agreement stipulated that Dunkley

conspired to import 1000 kilograms or more into the United States. See id. at 1.

After accounting for the smaller amount of marijuana, Dunkley’s base offense

should have been 32. The government also stated that it expected Dunkley to

provide a safety-valve statement qualifying him for a two-level reduction, which

would bring his offense level to 30. See id. at 1-2. According to the government,

after factoring in an additional three-level reduction for acceptance of

responsibility, Dunkley’s resulting guidelines range should be seventy to eighty-

seven months of imprisonment. See id. at 2.



                                           4
      At sentencing, after some questions about the correct amount of marijuana

attributed to Dunkley, the court resolved to sentence him based on 1000 kilograms

of marijuana, in deference to the plea agreement. See R3 at 2-6, 12-13. Next, the

government informed the court that Dunkley qualified for the two-level safety

valve reduction. See id. at 6. Dunkley then reiterated his request for a downward

departure pursuant to U.S.S.G. § 5K2.0(a)(2)(b). See id. at 8. Dunkley noted that

his § 5K2.0 arguments also applied to his request for a downward variance

pursuant to § 3553(a) because a similarly situated American defendant would not

have endured similar prison conditions. See id. at 10-11.

      Because the district court decided to sentence Dunkley based on 1000

kilograms of marijuana, his sentencing range was determined to be seventy to

eighty-seven months of imprisonment. See id. at 12-13, 17. After considering the

statements of the parties, the PSI, and the statutory factors, the district court

sentenced Dunkley to seventy-five months of imprisonment. See id. at 17. The

district court refused to order that the Bureau of Prisons credit Dunkley for his

pretrial imprisonment in Jamaica. This appeal followed. See R1-33.

      On appeal, Dunkley argues that his sentence is substantively and

procedurally unreasonable. Dunkley contends his sentence is greater than

necessary to comply with the statutory goals of § 3553(a). He emphasizes that his



                                            5
crime was non-violent, he has no prior criminal record, and his sentence will be

more severe on him than for a similarly situated American citizen because he will

not be able to visit his family regularly. Dunkley further argues that his sentence

does not reflect the three years he spent in Jamaican prison awaiting extradition.

Dunkley argues his sentence is procedurally unreasonable because the district court

did not specifically state its reasons for the sentence. Dunkley contends that the

district court committed a “serious procedural error” when it failed to acknowledge

the particular § 3553(a) factors used to determine his sentence.

                                 II. DISCUSSION

      We review sentences imposed by the district court for reasonableness using

the abuse-of-discretion standard. See United States v. Pugh, 515 F.3d 1179, 1190

(11th Cir. 2008). Our reasonableness review is deferential and “the party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam).

“[O]rdinarily we would expect a sentence within the Guidelines range to be

reasonable.” Id.

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Gall v. United States, 552 U.S. 38, __ 128 S. Ct. 586,



                                          6
597 (2007). The Supreme Court has explained that a sentence would be

procedurally unreasonable if the district court improperly calculated the guideline

imprisonment range, treated the guidelines as mandatory, failed to consider the

appropriate statutory factors, based the sentence on clearly erroneous facts, or

failed to explain its reasoning adequately. See id., 128 S. Ct. at 597. “[A] sentence

. . . may be substantively unreasonable if it does not achieve the purposes of

sentencing stated in § 3553(a).” Pugh, 515 F.3d at 1191 (quotation marks and

citation omitted). Moreover, we “are obliged to remand for resentencing if we are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors.” Id. (quotation marks and

citation omitted).

      Generally, when sentencing inside the advisory guideline range, the district

court is not required to state explicitly that it has considered each of the § 3553(a)

factors, or to give a lengthy explanation for its sentence. See United States v.

Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007) (per curiam) (citing Rita v. United

States, 551 U.S. 338, ___, 127 S. Ct. 2456, 2468-69 (2007)). “The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(quotation marks and citation omitted). While the district court must consider the



                                           7
factors, it is not required to discuss each factor individually. See Talley, 431 F.3d

at 786. The court must merely acknowledge “that it has considered the defendant’s

arguments and the [§ 3553(a)] factors.” Id.

      Dunkley’s seventy-five month sentence is within the advisory guideline

range. Furthermore, the record reflects that the district court explicitly considered

Dunkley’s arguments, the guidelines range, and the § 3553(a) factors when it

sentenced him. The district court stated that it had originally intended to sentence

Dunkley to eighty-seven months of imprisonment, but was reducing that term in

light of the testimony at the sentencing hearing. See R3 at 17. Because the district

court considered all of Dunkley’s arguments and considered the factors outlined by

§ 3553(a), the sentence it imposed is substantively reasonable.

      Dunkley’s only argument that the sentence is procedurally unreasonable is

that the judge did not specifically state the particular § 3553(a) factors used to

determine Dunkley’s sentence. However, we have held that a specific recitation is

not required, and that the district court only needs to make clear that the sentence is

the product of reasoned decision making. See Agbai, 497 F.3d at 1230. Because

Dunkley has not shown that the district court failed to consider the appropriate

statutory factors or failed to explain its reasoning adequately, we conclude that

Dunkley’s sentence is procedurally, as well as substantively, reasonable.



                                           8
                              III. CONCLUSION

      Dunkley appeals his seventy-five month sentence for conspiring to import

1000 kilograms or more of marijuana into the United States. Dunkley argues that

his sentence is substantively and procedurally unreasonable. We disagree and

AFFIRM the judgment of the district court.

      AFFIRMED.




                                        9